In a proceeding (1) to invalidate the acceptance, at the Clarkstown Republican Con*851vention held on September 14 and 15, 1971, of the nomination of respondent Lodieo as a candidate for the public office of Councilman of the Town of Clarkstown and (2) to compel a new convention to be held as to nominations of candidates for said public office, the appeal is from a judgment of the Supreme Court, Rockland County, entered October 12, 1971, which dismissed the petition after a non jury trial. Judgment affirmed, without costs. No opinion. Rabin, P. J., Munder, Martuscello, Gulotta and Christ, JJ., concur.